Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Accordingly, this application has been examined with the following effect set forth herein:
Objections to the Specification
The specification is objected to because no descriptions have been provided for the various views in the reproductions. An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II. This requirement has not been met as there is no such descriptions. Accordingly, the following descriptions of the reproductions, or similar, must be inserted into the specification preceding claim:
-- 1.1 is a perspective view of a drill bit embodying our new design;
1.2 is a front elevation view thereof;
1.3 is a rear elevation view thereof;
1.4 is a right side elevation view thereof;
1.5 is a left side elevation view thereof;
1.6 is a top plan view thereof; and
1.7 is a bottom plan view thereof. --
Non-Final Rejection / Refusal
35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such 
The claim is nonenabling and indefinite because the disclosure does not clearly illustrate some aspects essential to the visual appearance of the design as it would appear embodied in a drill bit.  MPEP § 1503.02 states:
Every design patent application must include either a drawing or a photograph of the claimed design. As the drawing or photograph constitutes the entire visual disclosure of the claim, it is of utmost importance that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.
The disclosure is insufficient and does not provide a clear understanding of the drill bit configuration in which the design is embodied. Upon careful inspection, the reproductions are neither clear nor complete in their illustration of the design’s entire and overall appearance.
CHARACTER AND CONTOUR SURFACES
A drill bit is a three-dimensional article in which surfaces contour and/or slope in numerous directions and occupy planes of varied depths. The particular, depth, direction, slope and character of the contour for each surface of the ship must be clearly represented for the claimed design to be fully understood. To facilitate and cultivate such a concise understanding of contour and any other surface characteristics that define form, shading is generally essential and critical. MPEP § 1503.02(II) states:
While surface shading is not required under 37 CFR 1.152, it may be necessary in particular cases to shade the figures to show clearly the character and contour of all 
While the disclosure may consists of what typically would be regarded as a complete set of drawings, each drawing lacks adequate and accurate detailing. Thus, although the disclosure may include numerous views, each view is devoid of essential details and information. A drawing disclosure with an appropriate number of views is not the sole requisite for a complete and clear disclosure of the design. These views must be of adequate and accurate detail and include sufficient information for the disclosure to be complete. However, this disclosure of the claimed design as embodied in a drill bit, is far from completion and lacks precision. All the provided views have not been appropriately shaded to show and define the contours and characteristics of the various features and surfaces of the drill bit. Since a drill bit is inherently three-dimensional in form and consist of numerous surfaces that are contoured, it is imperative that these surface attributes are fully depicted. Use of shading is generally needed to achieve this level of clarity. MPEP § 1503.02(II) further states:
Lack of appropriate surface shading in the drawing as filed may render the design nonenabling and indefinite under 35 U.S.C. 112(a)  and (b), (or for applications filed prior to September 16, 2012, pre-AIA  35 U.S.C. 112, first and second paragraphs).
Such is the circumstance in this application, where the reproductions are devoid of appropriate and accurate shading and consequently do not comprised of a complete disclosure of the design. Specific emphasis is made to the following ambiguous portions of the drill bit:
Point
Spur
Lip
Flutes
Helix angle
Body to shank transition
Margin
Web


    PNG
    media_image1.png
    553
    811
    media_image1.png
    Greyscale

POORLY DEFINED LINES AND OVERALL IMAGE QUALITY
The entire drawing disclosure includes lines that are poorly defined. Several lines are rough, pixelated, and drawn excessively loose. Such a showing does not provide a precise representation of the drill bit for which the design is embodied. Poorly drawn lines has also contributed to an ambiguous showing of form. It is difficult to determine the angulation of edges, the contouring of surfaces that form the helical configuration, the thickness of margins, the concavity of the flutes, and many other essential attributes. Perhaps most problematic are the areas at and surrounding the point of the drill bit. There are numerous edges and surfaces that collide at this area. Howe these edges and surfaces comingle to form the particular point is poorly represented.  

    PNG
    media_image2.png
    495
    780
    media_image2.png
    Greyscale

On occasion, the examiner will provide and made suggestions as to how the disclosure may be amended to either overcome or help place the application in better position moving forward. However, in this instance, the reproductions are incredibly poor. There is a significant lack of precision in that many of the views are drawn with loose lines and are not clear defined. Consequently, it is difficult to provide any direct guidance as substantial improvements are needed.
Replacement Reproductions
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.  When preparing new reproductions in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darlington.ly@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is 
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is rejected under 35 USC § 112(a) and (b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914